DETAILED ACTION

This office action is a response to the amendment filed on 7/13/2022. Claims 1-5, 7-13 and 15-21 are pending.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.


Allowable Subject Matter

Claims 1-5, 7-13 and 15-21 (renumbered as 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and terminal disclaimer filed on 7/13/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
The claimed invention is directed to a method for transmitting a physical downlink control channel which involves numbering a second resource group according to correlation between a first resource group and the second resource group in the physical resource block pair. Based on the relationship between the first and the second resource groups, the numbers of the second resource groups for transmitting a physical downlink control channel are determined. 
Prior art reference Ji discloses a control channel transmission method which includes mapping a demodulation reference signal (DMRS) to resource elements of a resource block for transmitting a control channel and mapping the control channel to the resource elements in a certain order and transmitting the control channel using a resource allocation scheme applicable regardless of whether the reference signal is transmitted in distributed or localized transmission mode. 
Prior art reference Liao discloses a method for multiplexing physical radio resources for distributed and localized transmission of E-PDCCH in a set of physical resource blocks. The UE receives higher layer information to determine a set of radio resources and decodes a set of candidate E-PDCCH within the set of radio resources based on a mapping rule.
Prior art reference Kim discloses a method for transmitting an E-PDCCH from a serving cell which includes forming a plurality of enhanced resource element groups (eREGs) by dividing available resource elements, comprised in one physical resource block pair, into a predetermined number; forming an eCCE and transmitting the E-PDCCH by means of the transmission resources allocated, where the eREGs forming the eCCE are selected on the basis of a cell identifier of the serving cell and an index of the PRB pair. 
Based on above, prior art in general discloses regarding transmitting E-PDCCH using a particular resource allocation scheme such as mapping the control channel to the resource elements; and selecting resource element groups for forming the eCCE based on cell identifier and PRB pair index. 
Claims 1, 9, 17 and their dependent thereof are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the claimed features of wherein the first resource groups are resource element groups in a physical resource block set comprising at least one physical resource block pair, wherein each physical resource block pair comprises N third resource groups and each of the N third resource groups comprises M first resource groups, wherein each of N and M is a positive integer, wherein a number set of first resource groups in each third resource group in a physical resource block pair in the physical resource block set is the same as a number of first resource groups in a third resource group in each of other physical resource block pairs in the physical resource block set, and wherein, in each of the physical resource block pairs, a sequence of numbers of the third resource groups is the same as a sequence of maximum numbers of the first resource groups in the third resource groups; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414